Title: To Thomas Jefferson from Thomas Bridges, 25 July 1803
From: Bridges, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            July 25th 1803King & Queen Jail
          
          I have been highly pleased with the happy administriation of affairs, Since you filled the presidential Chair—and I have reason to think your appointment will be [renewed?] as the people are dayly more and more united to your conduct—the enemies of the present administriation, have urged many things against you with out effect as yet (and I hope and beleive, Sir, they will continue ineffectual) Among others, as yourself very well know, that you were a friend to the Illuminati Band of Conspirators against Religion and every Social Compact which tended to the happiness of mankind and all Government on your appointment would be lost—But, Sir, It is found not to be so in you nor is your friends any way inclined to favor anarchy—I am Sir about to State a convincing proof of this fact—I will inform you that I have a good living lying forty five miles below the Town of Fredericksburg—married an amiable woman of good connextion have been remark for the most of my life for honesty and probaty I have kept the best State of Society till now—but, Sir, I now Stand Charged with feloneously taking a horse from my neighbourhood (forty five miles from Fredericksburg) and publickly selling him by the Crier—the owner got his horse in a few days as all would know he must and prosecuted me in the County of King and Queen (where all are Democrats) and the County Court has sentenced me to further trial—you must see Sir I could not hope to escape if I stole this horse only so small a distance from Fredericksburg and publicly sold him there, and where I had been raised, and was well acquainted thro life till now and where I must have expected him to be adver[tised] remark Sir I am to be tried at the Court house of King & Queen on the fifth tenth of September and fear a penetentiary seasoning for the charge as now stated—all here are Democrats and who will after this prosecution say that Democrats are not the friends of order and good governance s[ure none]—who again will venture to say that there is a Democratic combination on the principles of illuminism in this part of Virginia and I hope sir as this is the first Charge of any the least theft against me that it will prove at least that I did not know how to make a thief—I hope Sir you will think of some way in which this prosecution may give as usefull evidence againts the principles of Illuminism prevailing among Democrats since from circumstances, I hope, It is evident a felony was not intended and if this use cannot be made of the prosecution I am afraid it will be punishment without any profit only that I hope it will prove that I did not know how to make a rogue and therefore must have always been an honest man—my hope is that the Benevolence of your heart will incline you to think of my State and in your wisdom devise some plan for the releif of my person and Charector and for this I pray you will condesend to write to one to whom you can extend compassion on a state of trial by means which you can adopt—to one who wishes your life and labours to be an immortal blessing to mankind and who is your humble admirer—
          
            
              Thomas Bridges
            
          
          
            It is evident that I am particularly situated in this Charge—I will remark that on my trial Democrats & Aristocrats or the friends of the present and former administration were equally determined to support the dignity of the Commonwealth—and cannot be against Goverment as far as respects the rights of Citizens in the security of property—I hope dear Sir as I have now stated my case you will see I am not guilty of Felony and will write to me even in this Dungeon Spedily may I turn my eyes to a Seat of Mercy may I hope you will condesend to reply to one who has seen pleasant days—yes I think I may hope for a reply at least and hope it will not be delayed as my trial which will determine my fate will soon commence
            I am Dear, Sir, your humble petitioner
          
          
            
              Thomas Bridges
            
          
        